Citation Nr: 1814027	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to April 23, 2014 for right leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as right leg sciatica). 

2. Entitlement to a rating in excess of 20 percent from April 23, 2014 to February 24, 2017 for right leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as right leg sciatica).

3. Entitlement to a rating in excess of 60 percent after February 24, 2017 for right leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as right leg sciatica).

4. Entitlement to a rating in excess of 10 percent prior to April 23, 2014 for left leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as left leg sciatica). 

5. Entitlement to a rating in excess of 20 percent from April 23, 2014 to February 24, 2017 for left leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as left leg sciatica).

6. Entitlement to a rating in excess of 60 percent after February 24, 2017 for left leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as left leg sciatica).

7. Entitlement to a rating in excess of 20 percent prior to April 23, 2014 for lumbar spine degenerative disc disease status post surgery.

8. Entitlement to a rating in excess of 40 percent after April 23, 2014 for lumbar spine degenerative disc disease status post surgery.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in May 2016, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

A May 2014 rating decision increased the rating of the right leg sciatica to 20 percent, the rating of the left leg sciatica to 20 percent and the rating of the lumbar DDD to 40 percent. A March 2017 rating decision increased the rating of the right leg sciatica to 60 percent and the rating of the left leg sciatica to 60 percent. As these increases do not constitute a full grant of the benefits sought, the matters remain on appeal. 


FINDINGS OF FACT

1. Prior to February 24, 2017, the Veteran's right leg sciatica was manifested by pain and numbness resulting in moderate incomplete paralysis of the sciatic nerve.

2. From February 24, 2017 forward, the Veteran's right leg sciatica has been manifested by pain and numbness resulting in severe incomplete paralysis of the sciatic nerve.

3. Prior to February 24, 2017, the Veteran's left leg sciatica was manifested by pain and numbness resulting in moderate incomplete paralysis of the sciatic nerve.

4. From February 24, 2017 forward, the Veteran's left leg sciatica has been manifested by pain and numbness resulting in severe incomplete paralysis of the sciatic nerve.

5. Prior to April 23, 2014, the Veteran's lumbar spine degenerative disc disease status post surgery was manifested by pain, interference with walking, standing and sitting, and limitation of forward flexion to 50 degrees at worst, but not by incapacitating episodes having a total duration of four weeks or more over the previous 12 months, with no forward flexion to 30 degrees or less or ankylosis.

6. From April 23, 2014 forward, the Veteran's lumbar spine degenerative disc disease status post surgery was manifested by pain, interference with walking, standing and sitting, and limitation of forward flexion to 10 degrees at worst, with no unfavorable ankylosis.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for right leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as left leg sciatica) prior to April 23, 2014 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

2. The criteria for a rating in excess of 20 percent prior to February 24, 2017 for right leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as right leg sciatica) have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

3. The criteria for a rating in excess of 60 percent after February 24, 2017 for right leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as right leg sciatica) have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2017).

4. The criteria for a 20 percent rating for left leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as left leg sciatica) prior to April 23, 2014 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

5. The criteria for a rating in excess of 20 percent prior to February 24, 2017 for left leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as left leg sciatica) have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

6. The criteria for a rating in excess of 60 percent after February 24, 2017 for left leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as left leg sciatica) have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2017).

7. The criteria for a rating in excess of 20 percent prior to April 23, 2014 for lumbar spine degenerative disc disease status post surgery have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

8. The criteria for a rating in excess of 40 percent after April 23, 2014 for lumbar spine degenerative disc disease status post surgery have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All duties under VCAA have been met.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.
Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Mansfield, 21 Vet. App.  505 (2007). This practice is known as staged ratings. Id.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

I. Right and left leg sciatica

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. 

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

As the analysis for both legs is the same, the Board will address the right leg sciatica and left leg sciatica together.

Prior to April 23, 2014

During this time period the Veteran was assigned a 10 percent rating for sciatica of each of the bilateral lower extremities under Diagnostic Code 8520. 

The Veteran received a neurological examination as part of his VA examination for his spine in September 2010. The Veteran reported complaints of radiating pain and burning and tingling in his right thigh. The examiner noted decreased muscle strength (4/5 in the left leg, 3/5 in the right leg) in the proximal lower extremities, no dysesthesias, and normal responses to pinprick and light touch. 

Although the AOJ has assigned three staged ratings, the Board has compressed the stages to two. Prior to April 23, 2014, there was evidence of a decrease in strength in the lower extremities with credible report of radiating pain with burning and tingling. Here, the Board has employed the guidance established in 38 C.F.R. 4.120, 4.213, 4.124 and 4.124a. The Boards finds that these are more than sensory changes and that the overall level of impairment is more compatible with moderate neuropathy. Accordingly, the rating for this period is increased to 20 percent. 

20 percent rating

During this time period the Veteran was assigned a 20 percent rating for sciatica of each of the bilateral lower extremities under Diagnostic Code 8520. 

Private treatment records from this timeframe include complaints of pain and numbness, but are silent for any evaluations of the type and severity of the Veteran's symptoms.

The Veteran received a VA examination for his peripheral nerves on April 23, 2014. The examiner noted decreased sensation in the left leg/ankle and in the right and left foot/toes. The examiner stated the severity of the Veteran's incomplete paralysis was mild in the right leg and moderate in the left leg. 

The Veteran also received an examination of his peripheral nerves as part of his spine examination on the same date. The examiner noted constant moderate pain in each lower extremity, parasthesias and/or dysesthesias (mild on the right, moderate on the left), and numbness (mild on the right, moderate on the left). The examiner also noted that the Veteran's radiculopathy was moderate in each lower extremity. 
To warrant a rating of 40 percent, the Veteran's sciatica would need to be moderately severe. Based on the evidence of record, the Board finds that increased ratings in excess of 20 percent for the right lower extremity and left lower extremity are not warranted at any time during the appeal period, as the Veteran's overall level of symptomatology does not more nearly approximate the level of severity contemplated by a 40 percent rating. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520. 

60 percent rating

Since February 24, 2017 the Veteran has been rated at 60 percent for sciatica in each lower extremity under Diagnostic Code 8620. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8620. The Veteran has complained of severe pain and numbness in both legs. 

The Veteran received a VA examination for his peripheral nerves on February 24, 2017. The examiner noted absent deep tendon reflexes in both the right and left ankle. The examiner stated the severity of the Veteran's incomplete paralysis was moderately severe in both lower extremities. 

The Veteran also received an examination of his peripheral nerves as part of his spine examination on the same date. The examiner noted constant severe pain, severe parasthesias and/or dysesthesias, and severe numbness in each lower extremity. The examiner also noted that the Veteran's radiculopathy was severe in each lower extremity. 

Absent complete paralysis, a rating in excess of 60 percent is not warranted. Based on the evidence of record, the Board finds that increased ratings in excess of 60 percent for the right lower extremity and left lower extremity are not warranted at any time during the appeal period, as the Veteran's lower extremities did not exhibit complete paralysis. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8620. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 60 percent for either of the Veteran's service-connected sciatica of the bilateral lower extremities. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

II. Lumbar DDD

All spine disabilities covered by Diagnostic Codes 5235 to 5243 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 20 percent rating is warranted for the thoracolumbar spine when forward flexion is limited to 60 degrees or less or the combined range of motion is limited to 120 degrees or less. A 40 percent rating is warranted when forward flexion in limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. Id. A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

Prior to April 23, 2014

Prior to April 23, 2014, the Veteran reported low back pain and interference with walking and sitting for prolonged periods. The Veteran is competent to report such lay observable symptoms, and there is no evidence that his reports are not credible. As such, they are entitled to probative weight concerning the severity of his low back disability. Jandreau v. Nicholson, 492 F.3d 1372.

The Veteran received a VA examination for his spine in September 2010. The examiner noted subjective reports of flare-ups and difficulty with sitting or standing for prolonged periods, along with pain radiating into the right thigh. Upon examination the Veteran exhibited forward flexion to 50 degrees after repetitive testing, and combined range of motion to 160 degrees. The examiner noted pain with motion, tenderness, and muscle spasms. There was no ankylosis. IVDS was not present.

Treatment records show back pain but not further range of motion measurements and no evidence of ankylosis.

The 20 percent evaluation contemplates painful motion. Also, it is consistent with flexion greater than 30 degrees. In order to warrant a higher evaluation, the evidence must establish the functional equivalent of flexion limited to 30 degrees or less. DeLuca v. Brown, 8 Vet. App. 202 (1995). Here, neither the lay nor medical evidence establishes that flexion was functionally limited to 30 degrees or less. Rather flexion was retained to 50 degrees, even after repetitive testing. 

In evaluating the Veteran's level of disability for the period on appeal, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain on motion, flare-ups of varying frequency, weakness, and difficulty sitting or standing for prolonged periods, which he is competent to report. Jandreau, 492 F.3d 1372.

However, the VA examiner noted the presence of these factors and noted any further loss of motion after repetitive testing. The examiner did not find that the additional loss of motion, if any, rose to the level required for a 40 percent rating. As such, the Board finds that the Veteran's statements concerning additional functional loss are outweighed by the medical evidence of record. 38 C.F.R. §§ 4.40, 4.45, 4.59.

40 percent rating

The Veteran continued to report severe pain and difficulty with standing or sitting for prolonged periods. Treatment records show back pain but no further range of motion measurements and no evidence of ankylosis.

The Veteran received a VA examination for his spine April 23, 2014. The examiner noted subjective reports of flare-ups and difficulty with sitting or standing for prolonged periods. Upon examination the Veteran exhibited forward flexion to 30 degrees. Repetitive testing was not possible due to the Veteran's pain. The examiner noted pain with motion and muscle spasms. There was no ankylosis. IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months was noted. 

The Veteran received another VA examination for his spine in February 2017. The examiner noted subjective reports of flare-ups and difficulty with sitting or standing for prolonged periods. Upon examination the Veteran exhibited forward flexion to 10 degrees. Repetitive testing was not possible due to the Veteran's pain. The examiner noted pain with motion and muscle spasms. There was no ankylosis. IVDS was noted, but the examiner stated the Veteran had not had any incapacitating episodes in the previous 12 months.

The 40 percent evaluation contemplates painful motion. Also, it is consistent with flexion of 30 degrees. In order to warrant a higher evaluation, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine. All of the objective medical evidence shows that while the Veteran has some limitation of movement of the lumbar spine, there is no unfavorable ankylosis to warrant a 50 or 100 percent rating. Although IVDS was present, to warrant a rating in excess of 40 percent there would need to be incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. §4.71a, Diagnostic Code 5243. The examiner noted no incapacitating episodes in the previous 12 months. 

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's left and right lower extremity radiculopathy has already been granted and therefore are already contemplated by their assigned ratings, which are discussed above. No other neurologic abnormalities or bowel or bladder impairments have been noted as being associated with the Veteran's lumbar DDD. As such, additional separate compensable ratings are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's service-connected lumbar DDD. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Extraschedular Considerations 

The Veteran has repeatedly stated that he has missed work for weeks at a time due to his service-connected disabilities, raising the issue of whether an extraschedular rating is warranted.

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral lower extremity radiculopathy and lumbar spine disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's bilateral lower extremity radiculopathy and lumbar spine disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Specifically, the Veteran has back pain with decreased range of motion and sensory problems in the bilateral lower extremities. These are precisely the types of symptoms contemplated in the assigned ratings. 

 In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.





ORDER

The rating for right leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as right leg sciatica) prior to April 23, 2014 is increased to 20 percent.  To this extent the appeal is granted. 

Entitlement to a rating in excess of 20 percent prior to February 24, 2017 for right leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as right leg sciatica) is denied.

Entitlement to a rating in excess of 60 percent after February 24, 2017 for right leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as right leg sciatica) is denied.

The rating for left leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as left leg sciatica) prior to April 23, 2014 is increased to 20 percent.   To this extent the appeal is granted.

Entitlement to a rating in excess of 20 percent prior to February 24, 2017 for left leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as left leg sciatica) is denied.

Entitlement to a rating in excess of 60 percent after February 24, 2017 for left leg sciatica associated with lumbar spine degenerative disc disease status post surgery (previously rated as left leg sciatica) is denied.

Entitlement to a rating in excess of 20 percent prior to April 23, 2014 for lumbar spine degenerative disc disease status post surgery is denied.


Entitlement to a rating in excess of 40 percent after April 23, 2014 for lumbar spine degenerative disc disease status post surgery is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


